Latimer, Judge
(concurring in the result) :
I concur in the result.
The law in this area has become fixed by prior decisions of the Court and while the principle in the case at bar is an extension of the rule previously announced, the difference is not significant. 1, therefore, follow the law as announced by my associates. However, in this case I believe it worth mentioning that the statement by the president of the special court-martial impinges on the rule that the deliberations of the court-martial should remain inviolate. I believe it inadvisable to announce in the sentence a reason for the punishment imposed. If it is decided to make a recommendation for clemency, that is a matter permitted by the law but in other matters secrecy should be respected.